Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 10, 2018

                                            No. 04-18-00852-CV

                             IN RE ANDERSON COLUMBIA CO., INC.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice


         The real parties in interest unopposed amended motion for second extension of time to
file response to mandamus petition is hereby GRANTED.


           It is so ORDERED on December, 2018.



                                                                      PER CURIAM



           ATTESTED TO: ________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 15-03-31056-MCV, styled Jerold Givens, et al. v. Salatiel Polanco, et al.,
pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Gloria Saldana presiding.